43 F.3d 1479
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The PEOPLE OF the TERRITORY OF GUAM, Plaintiff-Appellee,v.Jimmy J. QUEZADA, Defendant-Appellant.
No. 94-10167.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1994.*Decided Nov. 18, 1994.

Before:  BROWNING, TROTT, and KLEINFELD, Circuit Judges.


1
ORDER**


2
Based on a thorough evaluation of the entire record and the briefs of the parties, we affirm for the reasons given by Judge Goodwin in his opinion for the Appellate Division of the District Court of Guam filed March 14, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3